Citation Nr: 0909518	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  04-07 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran served on active duty from May 1966 to March 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  In June 2007 the Board denied the 
claim.  The Veteran appealed to the United States Court of 
Appeals for Veterans Claims.  In August 2008 the Court 
granted a joint motion for remand.

In the June 2007 decision the Board also denied entitlement 
to service connection for chronic obstructive pulmonary 
disorder, asthma, and a left ear hearing loss.  Those 
decisions were not appealed.  Hence, the Board's decision as 
to those issues is final.  38 U.S.C.A. § 7104 (West 2002).  

As noted in June 2007, the Veteran has raised the issue of 
entitlement to service connection for post traumatic stress 
disorder.  As was the case in June 2007, and as remains the 
case today, this issue is not currently developed or 
certified for appellate review.  Accordingly, it is referred 
to the RO for appropriate and immediate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The parties to the joint motion for remand found that VA's 
duty to provide a physical examination was triggered by the 
August 2003 VA peripheral nerves examination notation that 
Agent Orange is one possible cause for the appellant's 
peripheral neuropathy manifested by generalized hyporeflexia.  
Since then, the appellant has submitted additional evidence, 
without a waiver of initial review by the RO.  This evidence 
includes the January 2009 opinion by Kapil Rawal, M.D., that 
in the absence of any other underlying cause it is more 
likely than not that the Veteran's peripheral neuropathy is 
due to Agent Orange exposure.  Accordingly, in light of the 
joint motion, and in light of the new evidence which has yet 
to be considered by the RO, further development is in order.

Hence, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he provide VA with any names 
and addresses of any medical care 
provider who has treated his peripheral 
neuropathy since separation from active 
duty.  Thereafter the RO should contact 
any named provider whose records have not 
been previously secured in an effort to 
secure pertinent records.  This includes 
contacting Kapil Rawal, M.D., of Carolina 
Neurology Consultants for copies of any 
treatment records that office has not 
previously provided.  Further, Dr. Rawal 
should be contacted and requested to 
identify any peer reviewed medical 
literature that has found a relationship 
between peripheral neuropathy and Agent 
Orange exposure.

2.  After completion of the above, the 
Veteran should be afforded a VA 
neurological examination, to determine 
the nature and etiology of his peripheral 
neuropathy.  The claims folder, including 
a copy of this REMAND, must be made 
available to and reviewed by the 
neurologist prior to the examination, and 
the physician should review the claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on examination findings, historical 
records, medical principles, and any 
evidence associated with the record as a 
result of the development ordered above, 
including Dr. Rawal's treatment records, 
the physician must opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that peripheral neuropathy 
is etiologically related to the Veteran's 
period of active service to include his 
in-service exposure to Agent Orange.  The 
examiner must address whether he/she 
agrees or disagrees with the opinion 
offered in the August 2003 VA peripheral 
nerves examination, as well as the 
opinion offered in January 2009 by Dr. 
Rawal.  Reasons and bases for agreeing or 
disagreeing with these opinions must be 
provided. 

Further, the examiner must address the 
March 2005 report issued by the National 
Academy of Sciences titled "Veterans and 
Agent Orange: Update 2004" which found 
that there was 
"inadequate/insufficient" evidence to 
determine whether chronic peripheral 
nervous system disorders may be 
associated with herbicide exposure.  That 
report may be reviewed at 
http://books.nap.edu/openbook.php?record_
id=11242&page=404.

A complete written rationale must be 
provided for any opinion offered.

3. After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures.

4. If, while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance, such as providing the Veteran 
with updated notice of what evidence has 
been received and not received by VA as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA.  38 U.S.C.A. §§ 5100, 
5103 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).

5. The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for 
peripheral neuropathy must be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

